     Case 3:20-cr-00391-DMS Document 50 Filed 04/30/21 PageID.200 Page 1 of 2




                                                                               ,FILED
 1

 2                                                                               APR 3.,9,2021
                                                                            Ct.ERK, U.S. 01S1 ti!CT COURT
 3                                                                       SOUTHERN DISTRICT iF C1\LWORNIA
                                                                        BY
 4                            UNITED STATES DISTRICT COURT
 5                           SOUTHERN DISTRICT OF CALIFORNIA

 6

 7
     UNITED STATES OF AMERICA                       Case No.: 20cr391-DMS
 8

 9                                Plaintiff,
                                                    ORDER OF RESTITUTION
10
           vs.
11
12   TIMOTHY GERARD crnco,

13                              Defendant.
14

15         Upon consideration of the agreement of the parties regarding restitution and the
16   files and records of this case and good cause appearing,
17         IT IS HEREBY ORDERED
18          1.    Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A that Defendant Timothy
19   Gerard CHICO (hereinafter "Defendant") shall pay restitution in the amount of $3,000 as
20   a result of Defendant's conviction for violating 18 U.S.C. § 2252(a)(4)(B), to "Violet" of
21   the "At School" Series.
22         2.     Such amount is payable forthwith and defendant shall make a bona fide effort
23   to pay restitution in full as soon as practicable.
24         3.     After considering the factors set forth in 18 U.S.C. § 3664(t)(2), the Court
25   finds that the Defendant has the ability to pay the restitution· as· set forth in the following
26   payment schedule:
27                a.     During any period of incarceration, Defendant shall pay restitution
28         through the Inmate Financial Responsibility Program at the rate of 50% of

                                                    1
       Case 3:20-cr-00391-DMS Document 50 Filed 04/30/21 PageID.201 Page 2 of 2




 1            Defendant's income, or $25.00 per quarter, whichever is greater.
 2                     b.       Upon release from custody, Defendant shall pay restitution at the rate
 3            of at least $500 per month, subject to modification upon further agreement of the
 4            parties or order of the Court.
 5            4.       This order does not foreclose the United States from exercising all legal
 6   actions, remedies, and process available to collect the restitution judgment, including but
 7   not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
 8            5.       Interest shall not accrue on the judgment.
 9            6.       Defendant shall forward all restitution payments, by bank or cashier's check
10   or money order payable to the "Clerk, U.S. District Court," to:
11              Clerk of the Court
                United States District Court
12               Southern District of California
13               333 West Broadway, Suite 420
                 San Diego, CA 92101
14
     The bank or cashier's check or money order shall reference "Timothy Gerard Chico" and
15
     "Case No. 20cr391-DMS." The Clerk of the Court shall distribute payments to the victims
16
     listed above at addresses to be provided to the Clerk's Office by the United States
17
     Attorney's Office.
18
              7.       Until restitution has been paid, Defendant shall notify the Clerk of the Court
19
     and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
20
     any change in Defendant's economic circumstances that might affect Defendant's ability
21
     to pay restitution no later than thirty days after the change occurs.
22
23            IT IS SO ORDERED.
24

25   DATED: _....,L_3/___;:·3'----0____...-J---L..}_ __
26
                                                          United States District Judge
27

28


                                                          2
